Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the application filed on 14 March 2019.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/14/2019 has being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9-11, 13-14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady et al., U. S. Patent Publication No. 2018/0247515.




Regarding claim 3, Brady discloses further comprising: identifying one or more connection scores for the one or more IoT devices based on strengths of one or more connections of the one or more IoT devices in the network presenting a representation of the one or more connection scores for the one or more IoT devices in the representation of the operational performance of the one or more IoT devices and presenting the actionable alert for controlling operation of the one or more IoT devices 

Regarding claim 4, Brady discloses wherein the one or more connections of the one or more IoT devices in the network are one or more wireless network connections, and the one or more connection scores for the one or more IoT devices are identified based on a received signal strength indication of one or more signals transmitted over the one or more wireless network connections (see Brady, ¶ [0011], [0037] and [0088]).

Regarding claim 5, Brady discloses further comprising: comparing the one or more connection scores for the one or more IoT devices to a threshold signal level in a signal level scale and presenting the actionable alert for controlling operation of the one or more IoT devices based on a comparison of the one or more connection scores to the threshold signal level in the signal level scale (see Brady, ¶ [0011], [0016] and [0056]).

Regarding claim 9, Brady discloses wherein the actionable alert for controlling operation of the one or more IoT devices is an actionable alert for limiting network service access of the one or more IoT devices by limiting an amount of data the one or more IoT device can either or both send and receive in the network (see Brady, ¶ [0013] and [0016]).

Regarding claim 10, Brady discloses wherein the actionable alert for controlling operation of the one or more IoT devices is an actionable alert for placing the one or 

Regarding claim 11, Brady discloses wherein the actionable alert for controlling operation of the one or more IoT devices is an actionable alert for providing a user access to additional analytics of the one or more IoT devices in the network (see Brady, ¶ [0048] and [0050]).

Regarding claim 13, Brady discloses wherein the actionable alert for controlling operation of the one or more IoT devices is an actionable alert for controlling operation of a group of IoT devices in the network simultaneously (see Brady, ¶ [0033] and [0048]).

Regarding claim 14, Brady discloses wherein the actionable alert for controlling operation of the one or more IoT devices is automatically executed upon being selected by a network operator (see Brady, ¶ [0041] and [0051]).

Regarding claim 18, Brady discloses a non-transitory computer-readable storage medium (see Brady, ¶ [0055]; Non-transitory machine readable medium is taught) having stored therein instructions which, when executed by a processor, cause the processor to perform operations comprising: measuring operational performance of one or more Internet of Things ("IoT") devices in a network (see Brady, ¶ [0013] and [0031]; method for measuring functional metrics of the operational parameters of the network 

Regarding claim 19, Brady discloses wherein the actionable alert for controlling operation of the one or more IoT devices is an actionable alert for limiting network service access of the one or more IoT devices by limiting an amount of data the one or more IoT device can either or both send and receive in the network (see Brady, ¶ [0013] and [0016]).

Regarding claim 20, Brady discloses wherein the actionable alert for controlling operation of the one or more IoT devices is an actionable alert for placing the one or more IoT devices into one or more segmented spaces in the network (see Brady, ¶ [0056]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Kirti et al, U. S. Patent Publication No. 2017/0251013.
Regarding claim 2, although Brady discloses sending actionable alert (see Brady, ¶ [0013), it does not explicitly disclose wherein the actionable alert is an actionable alert for securing the network based on the operation of the one or more IoT devices in the network.
Kirti teaches wherein the actionable alert is an actionable alert for securing the network based on the operation of the one or more IoT devices in the network (see Kirti, ¶ [0010] and [0184]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Kirti with that of Brady in order to efficiently notify the system administrator any security risk or threats.

Regarding claim 6, Brady-Kirti teaches further comprising: identifying one or more security scores for the one or more IoT devices, presenting a representation of the one or more security scores for the one or more IoT devices in the representation of the operational performance of the one or more IoT devices and presenting the actionable 

Regarding claim 7, Brady-Kirti teaches wherein the one or more security scores for the one or more IoT devices are identified based on one or a combination of authentications of the one or more IoT devices for the network, encryption of traffic transmitted to and from the one or more IoT devices over the network, and traffic patterns of the one or more IoT devices in operating within the network (see Kirti, ¶ [00108], [0128] and [0284]).

Regarding claim 8, Brady-Kirti teaches further comprising: comparing the one or more security scores for the one or more IoT devices to a threshold security level in a security level scale; and presenting the actionable alert for controlling operation of the one or more IoT devices based on a comparison of the one or more security scores to the threshold security level in the security level scale (see Kirti, ¶ [0081] and [00142]).

Regarding claim 17, Brady-Kirti teaches wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: identifying one or more security scores for the one or more IoT devices presenting a representation of the one or more security scores for the one or more IoT devices in the representation of the operational performance of the one or more IoT devices and presenting the actionable alert for controlling operation of the one .


6.	Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Smith et al, U. S. Patent Publication No. 2016/0364553.

Regarding claim 15, Brady discloses a system comprising: one or more processors; and at least one computer-readable storage medium (see Brady, ¶ [0023] and [0055]; a processor and machine readable medium is taught) having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: measuring operational performance of one or more Internet of Things ("IoT") devices in a network (see Brady, ¶ [0013] and [0031]; system for measuring functional metrics of the operational parameters of the network system); presenting a representation of the operational performance of the one or more IoT devices in the network through a graphical user interface (see Brady, ¶ [0013], [0027] and [0032]; functional operational parameters are presented); comparing the operational performance of the one or more IoT devices in the network to one or more threshold operational performance metrics of the one or more IoT devices (see Brady, ¶ [0031] and [0086]; comparing operational parameters limits); and presenting, in the representation of the operational performance of the one or more IoT devices, an actionable alert for controlling operation of the one or more IoT devices in the network based on a comparison of the operational performance of the one or more IoT devices to the one or more threshold operational performance metrics (see Brady, ¶ [0027], 
Although Brady discloses the invention substantially as claimed, it does not explicitly disclose using one or more unique pre-shared keys assigned to and corresponding to each of the one or more IoT devices.
Smith teaches a system that provides protection to an Internet Of Things network comprising using one or more unique pre-shared keys assigned to and corresponding to each of the one or more IoT devices (see Smith, ¶ [0018] and [0332]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Smith with that of Brady in order to efficiently authenticate the IoT device for establishing secured connection over the network.

Regarding claim 16, Brady-Smith teaches wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: identifying one or more connection scores for the one or more IoT devices based on strengths of one or more connections of the one or more IoT devices in the network presenting a representation of the one or more connection scores for the one or more IoT devices in the representation of the operational performance of the one or more IoT devices and presenting the actionable alert for controlling operation of the one or more IoT devices based on the one or more connection scores for the one or more IoT devices (see Brady, ¶ [0011], [0016]and [0040).

.

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
US Patent No. 9641544: Disclose techniques for automated insider threat prevention including monitoring network communications at network devices, detecting an anomalous activity based on the monitored and perform actionable response.
US Patent No. 9930064: Discloses system for monitoring, managing and protecting network connected devices including alerting the network administrator of detected issue related to the network connected device security.
US Patent Publication No. 2007/0089163: Discloses system for monitoring and controlling security of remote unattended network device comprising assigning unique pre-shared key to the remote devices.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444